DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I, FIGs. 1-8B, and claims 1-20 in the reply filed on 07/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2019 and 09/29/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 12/19/2019 are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Suzuki et al. (JP 2008-186996).
With respect to claim 1, Suzuki et al., hereinafter referred to as “Suzuki,” teaches a coil component 10 (FIGs. 1-3, and 6) comprising: 
a core 11 including a winding core portion 12A; and 
a first wire 14, a second wire 15, a third wire 16, and a fourth wire 17 wound around the winding core portion, 
wherein 
a winding portion is formed by winding the first wire, the second wire, the third wire, and the fourth wire around the winding core portion, and 
the winding portion includes a twisted wire portion in which the first wire, the second wire, the third wire, and the fourth wire are collectively twisted (paras. [0017]-[0018]).
With respect to claim 2, Suzuki teaches the coil component according to claim 1, wherein 
a twist number of the first wire, a twist number of the second wire, a twist number of the third wire, and a twist number of the fourth wire in the twisted wire portion are mutually equal (see FIGs. 2-3, para. [0018]).
With respect to claims 3, and 10, Suzuki teaches the coil component according to claims 1-2, respectively, wherein
in the twisted wire portion, the first wire, the second wire, the third wire, and the fourth wire are collectively twisted a plurality of times, and 
twisting directions of the twisted wire portion are the same direction (see FIGs. 2-3, para. [0018]).
With respect to claim 4, Suzuki teaches the coil component according to claim 3, wherein 
positional relationships among the first wire, the second wire, the third wire and the fourth wire in the twisted wire portion are constant (see FIGs. 2-3, para. [0018]).
With respect to claims 5, and 11-13, Suzuki teaches the coil component according to claims 1-4, respectively, wherein 
the winding portion is configured such that a length of a portion wound around the winding core portion in the first wire, a length of a portion wound around the winding core portion in the second wire, a length of a portion wound around the winding core portion in the third wire, and a length of a portion wound around the winding core portion in the fourth wire are mutually equal (see FIGs. 2-3, para. [0018]).
With respect to claims 6, and 14-15, Suzuki teaches the coil component according to claims 1-3, wherein 
the coil component is a surface-mount type coil component (para. [0020]). The coil component is connected to electrodes31A-35B on substrate 30 by surface mounting.
With respect to claims 7, and 16-17, Suzuki teaches the coil component according to claims 1-3, respectively, wherein 
the first wire, the second wire, the third wire, and the fourth wire form a coil having a lateral winding structure (see FIGs. 2-3, para. [0018]).
With respect to claims 8, and 18-19, Suzuki teaches the coil component according to claims 1-3, wherein 
in the winding portion, the first wire, the second wire, the third wire, and the fourth wire are electrically insulated from one another (see FIGs. 2-3, para. [0018]).
With respect to claims 9, and 20, Suzuki teaches the coil component according to claims 1-2, respectively, wherein 
each of the first wire, the second wire, the third wire, and the fourth wire has one end (first end) portion and another end portion (second end), 
in a state where the coil component is mounted on a circuit board 30 (FIG. 1) on which a first wiring pattern 36 and a second wiring pattern 37 are formed, 
the other end portion 14a of the first wire 14 and the one end portion 16b of the third wire 16 are electrically connected to each other with the first wiring pattern 36 interposed between the other end portion of the first wire and the one end portion of the third wire, and 
the one end portion 15a of the second wire 15 and the other end 17b of the fourth wire 17 are electrically connected to each other with the second wiring pattern 37 interposed between the one end portion of the second wire and the other end portion of the fourth wire (paras. [0018] and [0023] and [0026]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837